UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007. ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 001-32824 United States Oil Fund, LP (Exact name of registrant as specified in its charter) Delaware 20-2830691 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1320 Harbor Bay Parkway, Suite 145 Alameda, California 94502 (Address of principal executive offices) (510) 522-3336 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer ¨Accelerated filer ¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): ¨ Yesx No UNITED STATES OIL FUND, LP Table of Contents Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 5. Other Information 20 Item 6. Exhibits 20 Part I. FINANCIAL INFORMATION Item1. Financial Statements Index to Financial Statements Documents Page Statements of Financial Condition at June 30, 2007 (Unaudited) and December 31, 2006 2 Schedule of Investments at June 30, 2007 (Unaudited) 3 Statements of Operations for the threeand six months ended June 30, 2007and the period from April 10, 2006 (commencement of operations) to June 30, 2006(Unaudited) 4 Statement of Changes in Partners' Capital for the six months ended June 30, 2007 (Unaudited) 5 Statements of Cash Flows for the six months ended June 30, 2007 and the period from April 10, 2006 (commencement of operations) to June 30, 2006 (Unaudited) 6 Notes toFinancial Statements (Unaudited) 7 1 United States Oil Fund, LP Statements of Financial Condition At June 30, 2007 (Unaudited) and December 31, 2006 June 30, 2007 December 31, 2006 Assets Cash and cash equivalents $ 596,376,544 $ 712,883,812 Equity in UBS Securities LLC trading accounts: Cash 125,622,690 87,123,636 Unrealized gain (loss) on open commodity futures contracts 35,602,190 (34,383,000 ) Receivable for units sold - 36,080,896 Interest receivable 2,013,077 2,626,230 Other assets 150,875 17,000 Total assets $ 759,765,376 $ 804,348,574 Liabilities and Partners' Capital General Partner management fees (Note 3) $ 359,977 $ 332,736 Payable for units redeemed 83,643,019 - Brokerage commissions payable 44,886 44,386 Independent Directors' fees and expenses payable 69,212 - NYMEX license fee payable 251,525 22,198 Total liabilities 84,368,619 399,320 Commitments and Contingencies (Notes3, 4and 5) Partners' Capital General Partner - - Limited Partners 675,396,757 803,949,254 Total Partners' Capital 675,396,757 803,949,254 Total liabilities and partners' capital $ 759,765,376 $ 804,348,574 Limited Partners' units outstanding 12,700,000 15,500,000 Net asset value per unit $ 53.18 $ 51.87 Market value per unit $ 53.00 $ 51.60 See accompanying notes to financial statements. 2 United States Oil Fund, LP Schedule of Investments (Unaudited) At June 30, 2007 Open Futures Contracts Gain on Open Number of Commodity % of Partners' Contracts Contracts Capital Foreign Contracts Crude Oil Futures contracts, expires August2007 300 $ 1,107,000 0.16 United States Contracts Crude Oil Futures contracts, expires August 2007 9,255 $ 34,495,190 5.11 Cash Equivalents Cost Market Value United States - Money Market Funds AIM STIT- Liquid Assets Portfolio $ 36,705,490 $ 36,705,490 5.43 AIM STIT- STIC Prime Portfolio 36,591,546 36,591,546 5.42 Goldman Sachs Financial Square Funds - Prime Obligations Fund 46,683,721 46,683,721 6.91 $ 119,980,757 119,980,757 17.76 Cash 476,395,787 70.54 Total cash and cash equivalents 596,376,544 88.30 Cash on deposit with broker 125,622,690 18.60 Liabilities, less receivables and other assets (82,204,667 ) (12.17 ) Total Partners' Capital $ 675,396,757 100.00 See accompanying notes to financial statements. 3 United States Oil Fund, LP Statements of Operations (Unaudited) For the three and six months ended June 30, 2007 and the period from April 10, 2006 (commencement of operations) to June 30, 2006 Period from Three months ended Six months ended April 10, 2006 to June 30, 2007 June 30, 2007 June 30, 2006 Income Gains (losses) on trading of commodity futures contracts: Realized gains (losses)on closed positions $ 12,440,610 $ 1,251,110 $ (11,408,150 ) Change in unrealized gains (losses) on commodity futures contracts (25,921,370 ) 69,985,190 7,457,480 Interest income 11,059,875 22,988,448 1,883,807 Other income 79,000 158,000 41,000 Total income (loss) (2,341,885 ) 94,382,748 (2,025,863 ) Expenses General Partner management fees (Note 3) 1,141,298 2,285,413 219,023 Brokerage commissions 335,929 756,141 70,300 Other expenses 611,927 808,142 - Total expenses 2,089,154 3,849,696 289,323 Net income (loss) $ (4,431,039 ) $ 90,533,052 $ (2,315,186 ) Net income (loss)per limited partnership unit $ (0.38 ) $ 1.31 $ 2.43 Net income (loss) per weighted average limited partnership unit $ (0.24 ) $ 4.73 $ (0.79 ) Weighted average limited partnership units outstanding 18,132,222 19,136,111 2,928,049 See accompanying notes to financial statements. 4 United States Oil Fund, LP Statement of Changes in Partners' Capital (Unaudited) For the six months ended June 30, 2007 General Partner Limited Partners Total Balances, at December 31, 2006 $ - $ 803,949,254 $ 803,949,254 Addition of 41,600,000 partnership units - 2,008,748,893 2,008,748,893 Redemption of 44,400,000 partnership units - (2,227,834,442 ) (2,227,834,442 ) Net income - 90,533,052 90,533,052 Balances, at June 30, 2007 $ - $ 675,396,757 $ 675,396,757 Net Asset Value Per Unit At December 31, 2006 $ 51.87 At June 30, 2007 $ 53.18 See accompanying notes to financial statements. 5 United States Oil Fund, LP Statements of Cash Flows (Unaudited) For the six months ended June 30, 2007 and the period from April 10, 2006 (commencement of operations) to June 30, 2006 Period from Six months ended April 10, 2006 to June 30, 2007 June 30, 2006 Cash Flows from Operating Activities: Net income (loss) $ 90,533,052 $ (2,315,186 ) Adjustments to reconcile net income (loss)to net cash used in operating activities: Increase in commodity futures trading account - cash (38,499,054 ) (31,860,575 ) Unrealized gain on futures contracts (69,985,190 ) (7,457,480 ) Increase (decrease)in interest receivable and other assets 479,278 (143,636 ) Increase in management fees payable 27,241 98,023 Increase in commissions payable 500 - Increase in other liabilities 298,539 - Net cash used in operating activities (17,145,634 ) (41,678,854 ) Cash Flows from Financing Activities: Subscription of partnership units 2,044,829,789 432,159,628 Redemption of partnership units (2,144,191,423 ) (164,819,713 ) Net cash provided by/(used in)financing activities (99,361,634 ) 267,339,915 Net Increase (Decrease)in Cash and Cash Equivalents (116,507,268 ) 225,661,061 Cash and Cash Equivalents, beginning of period 712,883,812 1,000 Cash and Cash Equivalents, end of period $ 596,376,544 $ 225,662,061 See accompanying notes to financial statements. 6 United States Oil Fund, LP Notes toFinancial Statements June 30, 2007 (Unaudited) NOTE 1 - ORGANIZATION AND BUSINESS United States Oil Fund, LP(the “Fund” or "USOF") is organized as a limited partnership under the laws of the state of Delaware. The Fund is a commodity pool that issues units that may be purchased and sold on the American Stock Exchange (the "AMEX"). The Fund will continue in perpetuity, unless terminated sooner upon the occurrence of one or more events as described in its Third Amended and RestatedAgreement of Limited Partnership(the “Limited Partnership Agreement”). The investment objective of the Fund is for the changes in percentage terms of its net asset value to reflect the changes in percentage terms of the price of West Texas Intermediate ("WTI") light, sweet crude oil, less the Fund’s expenses. The Fund will accomplish its objective through investments in futures contracts for WTI light, sweet crude oil, other types of crude oil, heating oil, gasoline, natural gas and other petroleum-based fuels that are traded on the New York Mercantile Exchange (the "NYMEX"), ICE Futuresand other U.S. and foreign exchanges (collectively, “Oil Futures Contracts”) and other oil interests such as cash-settled options on Oil Futures Contracts, forward contracts for oil, and over-the-counter transactions that are based on the price of oil. As of June 30, 2007, USOF held 9,255 Oil Futures Contracts traded on the NYMEX and 300 Oil Futures Contracts traded on the ICE Futures. The Fund commenced operations on April 10, 2006 and has a fiscal year ending on December 31. Victoria Bay Asset Management, LLC is the general partner of the Fund (the “General Partner”) and is also responsible for the management of the Fund.The General Partner is a member of the National Futures Association (the “NFA”) and became a commodity pool operator effective December 1, 2005.Victoria Bay Asset Management, LLC is also the general partner of United States Natural Gas Fund, LP ("USNG") which listed its Units on the AMEX under the ticker symbol "UNG" on April 18, 2007. The accompanying unaudited financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the U.S. Securities and Exchange Commission (the "SEC")and, therefore, do not include all information and footnote disclosure required under accounting principles generally accepted in the United States of America. The financial information included herein is unaudited, however, such information reflects all adjustments which are, in the opinion of management, necessary for the fair presentation of the financial statements for the interim period. The Fund issues limited partnership interests (“Units”) to authorized purchasers by offering creation baskets consisting of 100,000 Units (“Creation Baskets”) through a marketing agent. The purchase price for a Creation Basket is based upon the net asset value of a Fund Unit. In addition, authorized purchasers pay the Fund a $1,000 fee for each order to create one or more Creation Baskets. Subsequent to the sale of the initial Creation Basket, Units can be purchased or sold on a nationally recognized securities exchange in smaller increments. Units purchased or sold on a nationally recognized securities exchange will not be made at the net asset value of the Fund but rather at market prices quoted on such exchange. In April 2006, the Fund initially registered 17,000,000 Units on Form S-1 with the SEC.
